UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 28, 2015 MVP REIT, INC. (Exact name of registrant as specified in its charter) Maryland 333-180741 45-4963335 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 12, SUITE 110 SAN DIEGO, CA92130 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 534-5577 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets. MVP REIT, Inc., (“MVP”) through its wholly owned entity, MVP Houston Saks Garage, LLC, a Nevada limited liability company, announced that it has closed on the purchase of a parking lot for approximately $8.375 million in cash. The parking garage is located at 611 Fannin Street, Houston, Texas (the “garage”).The garage consists of 90,750 square feet and has 265 parking spaces. The garage will be leased by iPark Services, LLC a Houston based parking operator, under a NN agreement. iPark will pay annual rent of $600,000.In addition, the lease provides revenue participation with MVP receiving 60% of gross receipts over a contractual threshold. The term of the lease is for 10 years. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: June 1, 2015 MVP REIT, INC. By:/s/ Tracee Gress Tracee Gress Chief Financial Officer
